                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA  
     

    PENNY COLEMAN,                                       Case No. 18‐cv‐1682 (NEB/TNL) 
                                                                         
                          Petitioner, 
                                                                         
                                                                         
    v.                                                     ORDER ON REPORT AND 
                                                             RECOMMENDATION 
     
                                                                         
    WARDEN BARNES,  
                          Respondent. 
     
 
          This  is  a  habeas  action  brought  under  28  U.S.C.  §  2241  by  petitioner  Penny 

Coleman  (“Coleman”).  [ECF  No.  1  (“Pet.”).]  In  a  Report  and  Recommendation  dated 

October 10, 2018, United States Magistrate Judge Tony N. Leung recommended that the 

petition  be  dismissed  without  prejudice  for  lack  of  jurisdiction  because  Coleman  has 

never before challenged her drug sentence under 28 U.S.C. § 2255. [ECF No. 5 (“R&R”) 

at 4–5.] Coleman objects to the R&R. [ECF No. 6 (“Pet’r’s Obj.”).] The respondent Warden 

Barnes asserts that the R&R should be adopted in its entirety. [ECF No. 7.] For the reasons 

set  forth  below,  the  Court  overrules  Coleman’s  objections,  accepts  the  R&R,  and 

dismisses the petition without prejudice for lack of jurisdiction. 

                                         BACKGROUND 

          The  underlying  facts  are  not  in  dispute  and  will  not  be  repeated  except  as 

necessary.  Coleman  pleaded  guilty  to  separate  offenses  in  two  separate  criminal 
proceedings in the United States District Court for the Eastern District of Missouri. In the 

first proceeding, Coleman pleaded guilty to being a felon in possession of a firearm in 

violation  of  the  Armed  Career  Criminal  Act  (“ACCA”),  18  U.S.C.  §  924(e),  and  was 

sentenced to the statutory minimum of 180 months’ imprisonment. See United States v. 

Coleman, No. 1:14‐CR‐0029, ECF No. 57 (E.D. Mo. Judgment Jan. 20, 2015). In the second 

proceeding, Coleman pleaded guilty to distribution of cocaine base and was sentenced to 

a concurrent 180‐month term of imprisonment. See United States v. Coleman, No. 1:14‐CR‐

0080, ECF No. 31 (E.D. Mo. Judgment Jan. 20, 2015). Coleman did not seek direct appeal 

from either conviction. She twice challenged her ACCA conviction and sentence in the 

Eastern District of Missouri pursuant to 28 U.S.C. § 2255. Coleman’s first § 2255 motion, 

which challenged her ACCA conviction in light of Johnson v. United States, 135 S. Ct. 2551 

(2015), was denied on the merits. See Coleman v. United States, No. 1:16CV0121 SNLJ, 2016 

WL 5390933, at *3 (E.D. Mo. Sep. 27, 2016) (finding that Coleman’s three ACCA predicate 

conviction classifications were unaffected by Johnson). The sentencing court denied her 

second § 2255 motion without prejudice because Coleman had not obtained permission 

from  the  Eighth  Circuit  Court  of  Appeals  to  file  a  second  or  successive  motion  under 

§ 2255. See Coleman v. United States, No. 1:17‐CV‐0104, ECF Nos. 2, 3 (E.D. Mo. Mem. & 

Order dated Aug. 3, 2017). 

       Coleman is currently a prisoner at the Federal Correctional Institution at Waseca, 

Minnesota, and filed her § 2241 petition in this District. Her petition references only her 



                                                2 
drug conviction, and asserts that she had previously filed a § 2255 motion based on the 

conviction at issue. (Pet. at 1‐2, 4.) When the Magistrate Judge asked Coleman to clarify 

her basis for relief, she responded that a § 2241 petition was appropriate because no other 

vehicle for relief was available for her to raise a claim under Sessions v. Dimaya, 138 S. Ct. 

1204 (2018). [See ECF No. 3 at 3.] She argues that the sentencing court incorrectly applied 

a career‐offender enhancement in light of Dimaya. (Id.) Coleman references both career‐

offender and “‘armed’ career‐offender” enhancements, suggesting that she intended to 

challenge both the ACCA and drug convictions in her petition. (Id.) But Coleman received 

the  mandatory  minimum  sentence  for  her  ACCA  conviction.  See  18  U.S.C.  § 924(e). 

Because  no  enhancement  was  applied  to  Coleman’s  ACCA  sentence,  any  sentencing 

enhancement argument regarding her ACCA conviction is moot. Thus, Coleman’s career‐

offender enhancement argument is relevant only to her drug sentence. (See R&R at 3.) 

                                          ANALYSIS 

       In  her  objection  to  the  R&R,  Coleman  reiterates  that  she  seeks  relief  from  her 

sentence  through  this  habeas  petition  pursuant  to  Dimaya.  (Pet’r’s  Obj.  at  2.)  “[A] 

collateral  challenge  to  a  federal  conviction  or  sentence  must  generally  be  raised  in  a 

motion to vacate filed in the sentencing court under § 2255 … and not in a habeas petition 

filed in the court of incarceration … under § 2241.” Hill v. Morrison, 349 F.3d 1089, 1091 

(8th Cir. 2003) (citation omitted). Coleman relies upon § 2255’s “savings clause” to argue 




                                                 3 
that her habeas petition should not be dismissed. Section 2255(e) provides that a court 

shall not entertain a habeas petition 

       if it appears that the applicant has failed to apply for relief, by motion, to 
       the  court  which  sentenced  him,  or  that  such  court  has  denied  him  relief, 
       unless it also appears that the remedy by motion is inadequate or ineffective to test 
       the legality of his detention. 
 
28 U.S.C. § 2255(e) (emphasis added); see Hill, 349 F.3d at 1091 (referring to § 2255(e) as 

“[§] 2255’s ‘savings clause’”). 

       Coleman maintains that this savings clause provides a path for her to challenge 

the execution of her sentence under § 2241 after filing successive § 2255 motions. She cites 

Cox v. Krueger, No. 17‐1099, 2017 WL 4706898 (C.D. Ill. Oct. 19, 2017), in support of her 

position.  In  that  case,  Cox  had  several  prior  convictions  when  he  was  convicted  of 

multiple  charges,  including  being  a  felon  in  possession  of  a  firearm.  Id.  at  *1–*2.  The 

sentencing court applied the ACCA enhancement to sentence Cox to life imprisonment 

for his firearm convictions; he would have received a 10–year sentence without it. Id. at *2. 

Cox  filed  a  § 2255  motion  to  vacate  his  conviction  and  sentence;  the  district  court 

resentenced him on one count and denied the balance of his motion. Id. After the Supreme 

Court’s decision in Johnson v. United States, 135 S. Ct. 2251 (2015), Cox sought leave to file 

a second or successive § 2255 motion. Id. The Eighth Circuit denied authorization to file 

the  second  or  successive  motion.  Id.  Cox  then  filed  a  habeas  petition  under  §  2241 

challenging his ACCA conviction, arguing that “following Johnson, he no longer qualifies 



                                                  4 
as an Armed Career Criminal.” Id. Cox maintained that he was entitled to proceed under 

§ 2241 because § 2255 was “inadequate or ineffective.” Id. The court agreed, finding that 

§ 2255 was inadequate or ineffective to test the legality of Cox’s sentence “because the 

Eighth  Circuit  denied  Cox  authorization  to  file  a  second  or  successive  §  2255  motion 

based on Johnson.” Id. at *6.1 

       Even  if  the  Cox  decision  were  binding  on  this  Court,  it  would  not  control  the 

outcome here because the decision is distinguishable from the instant proceeding. In Cox, 

the § 2241 petition challenged Cox’s ACCA conviction in light of Johnson. In the instant 

petition, Coleman challenges the execution of her sentence; she does not challenge her 

convictions.2  In  Cox,  the  Eighth  Circuit  had  denied  authorization  to  file  a  second  or 

successive § 2255 motion. Id. at *2. Here, Coleman does not assert that she sought leave 

to file a second or successive § 2255 motion from the Eighth Circuit, or that such leave 

was  denied.  See  28  U.S.C.  § 2255(h);  Hill,  349  F.3d  at  1090  (“Before  a  trial  court  may 

consider  a  second  or  successive  § 2255  motion  …  a  petitioner  must  obtain  permission 

from the court of appeals.”). 



1
 The Cox court also found that until Johnson had been decided, any challenge to the use 
of Cox’s prior convictions to support the ACCA enhancement would have evaded review 
on appeal and in Cox’s § 2255 motion. 2017 WL 4706898 at *6. Moreover, it found that 
Cox had “shown cause and prejudice for any procedural default” because the difference 
between  having  three,  as  opposed  to  two,  qualifying  prior  convictions  meant  a 
significantly larger sentence under the ACCA. Id. 

2
 Coleman challenged her ACCA conviction and sentence in light of Johnson in her first 
§ 2255 motion; that motion was denied on the merits. See Coleman, 2016 WL 5390933.


                                                  5 
       Coleman’s first § 2255 motion only challenged her ACCA conviction and sentence; 

it did not challenge her drug conviction or sentence. See Coleman, 2016 WL 5390933, at *1 

(noting that because Coleman did not contend that the sentence for her drug conviction 

was imposed improperly, “there is no need to address any issue related to that conviction 

or sentence”). As for her second § 2255 motion, Coleman claims that she “sought relief 

from  her  drug  conviction,  as  well  as  her  firearms  convictions,”  and  that  motion  was 

denied because she had not procured the necessary authorization from the Eighth Circuit. 

(Pet’r’s Obj. at 3.) A review of Coleman’s second § 2255 motion demonstrates that it only 

challenged  her  ACCA  conviction;  it  did  not  mention  her  drug  conviction  at  all.  See 

Coleman,  No.  1:17‐CV‐0104,  ECF  No.  1  (Jun.  21,  2017).  Thus,  contrary  to  Coleman’s 

assertions, she has never challenged her drug conviction or sentence under § 2255. 

       Coleman’s § 2241 petition  challenges the sentence  enhancements applied to  her 

drug conviction.3 Since Coleman has not yet filed a § 2255 motion challenging her drug 

conviction or sentence, she may file her first § 2255 motion to seek relief under Dimaya in 

that proceeding.4 See 28 U.S.C. § 2255(f)(3). Because § 2255 is not inadequate or ineffective 



3
 As  noted  above,  any  argument  over  sentencing  enhancements  relating  to  Coleman’s 
ACCA conviction is moot because no enhancement was applied to her ACCA sentence. 

4
 Section 2255(f)(3) provides that a prisoner may file a § 2255 motion within one year of 
“the date on which the right asserted was initially recognized by the Supreme Court, if 
that  right  has  been  newly  recognized  by  the  Supreme  Court  and  made  retroactively 
applicable  to  cases  on  collateral  review.”  28  U.S.C.  §  2255(f)(3).  The  Supreme  Court’s 
decision in Dimaya was filed on April 17, 2018. See 138 S. Ct. 1204. Thus, several months 
remain for a § 2255 petitioner to proceed under Dimaya.


                                                6 
to the task of allowing Coleman to test her sentence under Dimaya, she cannot seek habeas 

corpus relief from her drug sentence in this District. See 28 U.S.C. § 2255(e). 

                                       CONCLUSION 

       Based on the foregoing, and on all the files, records and proceedings herein, the 

Court  OVERRULES  the  petitioner’s  objections  [ECF  No.  6],  and  the  Report  and 

Recommendation  [ECF  No.  5]  is  ACCEPTED.  IT  IS  HEREBY  ORDERED  THAT  this 

matter is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: December 20, 2018                            BY THE COURT: 
 
                                                    s/Nancy E. Brasel                
                                                    Nancy E. Brasel 
                                                    United States District Judge 




                                               7 
